UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7143


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE LUIS CORTES GONZALEZ, a/k/a Luis,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge. (5:07-cr-00063-GEC-JGW-4)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Luis Cortes Gonzalez, Appellant Pro Se.       Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose      Luis    Cortes      Gonzalez      appeals    the     district    court’s

order       denying      his   motion       for    reduction    of     sentence     under

18 U.S.C. § 3582(c)(2) (2012). *                  We have reviewed the record and

find       no   reversible     error.        Accordingly,       we     affirm    for    the

reasons         stated    by   the    district       court.         United    States     v.

Gonzalez, No. 5:07-cr-00063-GEC-JGW-4 (W.D. Va. June 16, 2015).

We deny Gonzalez’s motion to appoint counsel and dispense with

oral       argument      because     the    facts    and     legal    contentions       are

adequately        presented     in    the    materials       before    this     court   and

argument would not aid the decisional process.



                                                                                 AFFIRMED




       *
       Gonzalez confines his appeal to the district court’s
denial of relief on his request for a sentencing reduction under
Amendment 782 to the Sentencing Guidelines.



                                              2